Citation Nr: 0504896	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable original evaluation for 
bilateral hearing loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to March 
1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A significant change in the law occurred when, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The Board finds that an additional examination for the 
veteran's hearing loss is required.  The VA examinations from 
May 2001 and September 2002 suggest a noncompensable hearing 
loss, but there are later examinations that suggested a more 
severe disability.  Unfortunately, the recent results are of 
questionable reliability.  The January 2003 audiometric 
testing from the VA Medical Center was noted to be 
inconsistent and unreliable, the testing conducted by Dr. 
Curtiss in April 2004 did not include speech recognition 
testing using the Maryland CNC word list.  The Board also 
notes the extreme differences in the auditory thresholds 
found on the recent examinations as compared to the 2001 and 
2002 examinations.  This suggests the veteran's disability 
may be worsening and a new examination is required.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

The veteran is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Because a new examination is warranted, a remand in this case 
is required for compliance with the duty to assist provisions 
contained in the VCAA.  Accordingly, this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington 
D.C. for the following action:

1.  Tell the veteran to submit to VA 
copies of all evidence relevant to this 
claim that he has in his possession or 
that he is aware of.

2.  The RO should schedule the veteran 
for an audiologic examination in order to 
ascertain the extent of his hearing loss 
disability.  The examiner should review 
the claims folder before the examination 
and should specifically review the 
results of VA testing in May 2001, 
September 2001, and January 2003 as well 
as the results from Dr. Curtiss in April 
2004.  All indicated tests should be 
conducted including both audiometric 
testing and speech discrimination 
testing.  The examiner is asked to 
reconcile his or her findings with those 
of the previous examinations.  A complete 
rationale for any opinion offered should 
be included.

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




